                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


DANIEL MCLEOD PARKER,                                )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:20-CV-73-BO
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that plaintiffs motion for judgment on the
pleadings [DE 21] is GRANTED. Defendant's motion for summary judgment [DE 24] is
DENIED. The decision of the ALJ is REVERSED and this matter is REMANDED to the
Commissioner for an award of benefits.



This Judgment Filed and Entered on June 21, 2021, and Copies To:
Daniel R. Lauffer                                           (via CM/ECF electronic notification)
Mark J. Goldenberg                                          (via CM/ECF electronic notification)
Wanda D. Mason                                              (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
June 21, 2021                         (By) /s/ Nicole Sellers
                                              Deputy Clerk
